DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (2006/0135029) hereinafter ‘029.
Regarding claims 7-11, Figs 1, 24, 25 of ‘029 disclose a method for manufacturing a semiconductor device, comprising: 
7. 	“preparing a first base [3] on which a first spacer and a second spacer [10] are formed and a second base [4] and forming a bonding layer [5] on the second base [4] (see paragraph 0314); 
arranging the first base [3] and the second base [4] with the first spacer [10], the second spacer [10], and the bonding layer [5] interposed therebetween in a first environment [low pressure]; (see paragraphs 0120, 0315)
setting a second environment [high pressure] after arranging the first base [3] and the second base [4], wherein pressure in the second environment is higher than pressure in the first environment; (see paragraphs 0120, 0315) and 
curing the bonding layer [5], (see paragraph 0317)
wherein, during the manufacturing method, the semiconductor device comprises one region [entire layered body 1a] with a first region [31], a second region [16], and a third region [the rest of the structure] within the one region [1a], wherein the first region and the second region are included within the third region in the one region (see Fig 24b, the wafer before dicing along lines 51 consists of 4 elements and the surrounding border, the active region 31 of the first element is the first region, the terminal portion 16 of the first element is the second region, and the other three elements and the surrounding border are the third region that surround the first and the second regions. The bonding layer 5 is in all three regions, see Fig 24e)

wherein the third region [the rest of the 1a] is positioned on the outer side of the second region [16], 
wherein the first spacer [10] is included in the first region [31], 
wherein the second spacer [10] is included in the third region [the other elements 31 also include 10], 
wherein the second region [16] includes a terminal portion, and 
wherein the bonding layer [5] is not in contact with the first base [3] before arranging the first base and the and the second base (see paragraph 0314), and
wherein the bonding layer [5] is in contact with the first base [3] and the second base [4] after setting the second environment (see paragraph 0315).” 
8. 	“wherein the pressure in the second environment is an atmospheric pressure.” (see paragraph 0120, 0315)  
9. 	“wherein the bonding layer [5] is expanded between the first base [3] and the second base [4] after setting the second environment (see Fig 24d,e).”
10. 	“further comprising: separating the third region [the rest of the 1a] from the second region [16] [see Fig 25].”
11. 	“further comprising: exposing the terminal portion [16] (see Fig 25), 
wherein the stacked structure comprises a light-emitting element [31,8] and a wiring [7,9] electrically connected to the light-emitting element and the terminal portion [16].”
	Regarding claims 15, 18 and 19, the arguments applied above to the method described with regards to claims 7-11 are applicable to these method claims as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 8, 13, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘029 as applied to claims 7 and 15 above.
‘029 discloses a method for manufacturing a semiconductor device as described above, in addition:
13,16. 	“wherein the first base [3] comprises a first substrate [6], a first film [7-11], and a second film [7-11], wherein the first spacer [10] and the second spacer [10] are formed over the second film [7-11]”
14,17. 	“wherein the second base [4] comprises a first substrate [4], a first film [12,13], and a second film [12,13]”
but does not disclose: 
13,14,16,17. 	 “wherein the first film comprises silicon, nitrogen and oxygen, and wherein the second film comprises tungsten.”
 ‘029 discloses multilayer bases 3 and 4, but does not specify the exact composition of the first film to comprise silicon, nitrogen and oxygen and the second film to comprise tungsten. However, these materials are known in the art to be used with semiconductor devices. 
It would have been obvious to one or ordinary skill in the art at the time the of the invention to make the semiconductor device of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8,
8. 	“wherein the pressure in the second environment is an atmospheric pressure.”
Paragraph 0120 discloses that the process steps can be carried out under reduced or under atmospheric pressure. Furthermore, the examiner takes an official notice that the pressure in the process chamber is a result effective variable that affects the spreading of the fluid between two surfaces in close proximity to each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the step of spreading the adhesive layer between the two substrates under atmospheric pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are moot in view of new grounds of rejection.
Admitted Prior Art
The rejection of claims 10 and 11 (5/31/17) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828